OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS .OF TEXAS
            rkCCir?&P0&^&S^JPL STATION, AUSTIN,T^ijSm^
            state arriM
            PENALTY FOP
            PRIVATE USl
                                                                                  2015
9/3/2015
PARKER, JAWAID AHMED                 .. No3435056                         WR-71,587-02
On this day, the original a      ipn^fpr fariLof mandamus has been received and
presented to the Court.
                                  gSl'pNol BeiiVeraJ,! i„ >i\ Abel Acosta, Clerk
                              JAWAID AHMED PARKER




                                                   Si:,. d3S OS: